         Case 1:17-cv-01597-CKK Document 203 Filed 04/16/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
 JANE DOE 2, et al.,                                   )
                                                       )
                                Plaintiffs,            )    Civil Action No. 17-cv-1597 (CKK)
 v.                                                    )
                                                       )
 PATRICK SHANAHAN, in his official capacity            )
 as Secretary of the Department of Defense, et         )
 al.,                                                  )
                                                       )
                                Defendants.            )

                 PARTIES’ JOINT STATUS REPORT IN RESPONSE TO
                              APRIL 9, 2019 ORDER

       On April 9, 2019, the Court conducted a teleconference with the parties. Following that

teleconference the Court ordered the parties to file by April 16, 2019, a briefing schedule

pertaining to the privilege matters still in dispute. See Court’s Minute Order of April 9, 2019.

The parties have met and conferred and jointly propose the following schedule.

       By April 30, 2019, Defendants will produce the documents identified in the first

       paragraph of the Court’s April 9, 2019, Minute Order. See also Joint Status Report of

       March 28, 2019 at 4-6, ECF No. 200.

       By May 14, 2019, Defendants will produce a “Vaughn Index” to Plaintiffs encompassing

       the documents identified in the second paragraph of the Court’s April 9, 2019, Minute

       Order.

       By June 4, 2019, Plaintiffs will file a motion to compel documents still in dispute as

       described in paragraph 2 of the Court’s April 9, 2019, Minute Order, to include any

       remaining dispute as to Defendants’ clawback of certain documents.

       By June 25, 2019, Defendants will file their opposition to Plaintiffs’ motion to compel.

       By July 2, 2019, Plaintiffs will file their reply.


                                                  1
       Case 1:17-cv-01597-CKK Document 203 Filed 04/16/19 Page 2 of 3




April 16, 2019                            Respectfully submitted,

                                          /s/ Alan E. Schoenfeld
Matthew E. Miller (pro hac vice)          Alan E. Schoenfeld (pro hac vice)
Kathleen M. Brill (pro hac vice)          WILMER CUTLER PICKERING
Michael Licker (pro hac vice)                 HALE & DORR LLP
Rachel C. Hutchinson (pro hac vice)       7 World Trade Center
FOLEY HOAG LLP                            250 Greenwich St.
155 Seaport Blvd.                         New York, New York 10007
Boston, Massachusetts 02210               Telephone: 212-230-8800
Telephone: 617-832-1000                   Fax: 212-230-8888
Fax: 617-832-7000
                                          Paul R.Q. Wolfson (D.C. Bar No. 414759)
Theresa M. Roosevelt (D.C. Bar No.        Kevin M. Lamb (D.C. Bar No. 1030783)
1021853)                                  WILMER CUTLER PICKERING
FOLEY HOAG LLP                               HALE & DORR LLP
1717 K Street NW                          1875 Pennsylvania Ave. N.W.
Washington, DC 20006                      Washington, D.C. 20006
Telephone: 202-223-1200                   Telephone: 202-663-6000
Fax: 202-785-6687                         Fax: 202-663-6363

Jennifer Levi (pro hac vice)              Harriet Hoder (pro hac vice)
Mary L. Bonauto (pro hac vice)            Adam M. Cambier (pro hac vice)
GLBTQ LEGAL ADVOCATES & DEFENDERS         WILMER CUTLER PICKERING
18 Tremont St., Ste. 950                     HALE & DORR LLP
Boston, Massachusetts 02108               60 State Street
Telephone: 617-426-1350                   Boston, Massachusetts 02109
Fax: 617-426-3594                         Telephone: 617-526-6000
                                          Fax: 617-526-5000
Shannon P. Minter (pro hac vice)
Amy Whelan (pro hac vice)                 Nancy Lynn Schroeder (pro hac vice)
Chris Stoll (pro hac vice)                WILMER CUTLER PICKERING
NATIONAL CENTER FOR LESBIAN RIGHTS           HALE & DORR LLP
870 Market St., Ste. 370                  350 S. Grand Ave., Ste. 2100
San Francisco, California 94102           Los Angeles, California 90071
Telephone: 415-392-6257                   Telephone: 213-443-5300
Fax: 415-392-8442                         Fax: 213-443-5400

                                          Attorneys for Plaintiffs




                                      2
Case 1:17-cv-01597-CKK Document 203 Filed 04/16/19 Page 3 of 3



                               JOSEPH H. HUNT
                               Assistant Attorney General
                               Civil Division

                               JOHN R. GRIFFITHS
                               Branch Director

                               ANTHONY J. COPPOLINO
                               Deputy Director

                               /s/ Andrew E. Carmichael__________
                               ANDREW E. CARMICHAEL
                               Trial Attorney
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               Telephone: (202) 514-3346
                               Email: andrew.e.carmichael@usdoj.gov

                               Attorneys for Defendants




                              3
